department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list qe tep rat hkrkkekkrkrekkkrakikrerek kkkkkrkakakkekrrrekrerk rarkkkrkakk kee rra kaa kr kkk ce legend taxpayer a reekkkakk kkk rk taxpayer b rrkkekkkerakekekkekkkeeke taxpayer c hama krhereekrkkaerakkeak ira x rhrekrekrkareeekkkkrkrr kkk company m rhekkkkeraeearkereereree kier agreement a hrekrkkrerererkkkrrak kkk ki ik date date date date date court t county u kkhkhkhkkeekke hk rrkakekekkkaikk ke hakkkkkkrkak kirke hrekkkraekekrka kkk rerkkkkkrkke kkk kkk rk ree kkk ikea ere state v krkekkkkkkkkr kkk kkk page of amount u gn nei ee dear rrkkkkkkkrekre this is in response to the request for letter_ruling submitted on your behaif by your authorized representative as supplemented by correspondence dated bei ee renee riaa r raen and rea you request a series of letter rulings under various subsections of sec_408 and sec_4975 of the internal_revenue_code code the following facts and representations support your ruling_request in which facts taxpayer a whose date of birth was date married taxpayer b on date pursuant to article 4a of a judgment of dissolution ordered by court t county u state v dated date taxpayer a's marriage to taxpayer b was dissolved effective date taxpayer b is presently the owner of ira x with company m as custodian it has been represented on your behalf that ira x is an individual_retirement_arrangement ira described in sec_408 of the internal_revenue_code on date taxpayers a and b entered into agreement a section of agreement a provides that taxpayer a is to receive one-half of taxpayer b’s ira x article 4n of the above-referenced date judgment of dissolution provides that spousal support is ordered as set forth in the date agreement a thus court t has ordered taxpayer b to pay taxpayer a one- half of his ira x pursuant to the above-referenced agreement a and judgment of dissolution taxpayer a proposes to have one-half of ira x approximately amount u transferred by means of a trustee-to-trustee transfer into an individual_retirement_account set up and maintained in the name of taxpayer a represented that said transfer is intended to comply with the requirements of sec_408 of the code itis taxpayer a has been diagnosed with bipolar disorder to protect her assets from imprudent use taxpayer a created a set of instructions or directions for the custodian of the transferee ira to be set up and maintained in her name containing the rollover funds from ira x page of pursuant to the proposed directions received by the internal_revenue_service service the directions to be placed on the ira custodian read deposit to personal bank or investment account as owner of the above identified individual_retirement_account the ira hereby direct that all distributions made from the ira be deposited electronically into the bank or investment account in my name taxpayer a specified in the attachment to these directions distributions a timing of required minimum distributions the required minimum distributions rmds from the ira shall be made in equal monthly installments deposited to the above-identified bank or investment account on or about the day of each calendar month subject_to the provisions of internal_revenue_code sec_408 relating to such distributions b distributions in excess of required minimum distributions further direct that any distributions from the ira in excess of the required minimum distributions shall only be made upon written request bearing my signature any such distribution shall be deposited into the above- described bank or investment account as soon as reasonably practicable but not sooner than days after your receipt of the written request c exception for medical emergency notwithstanding the provision of subsection b above in the event of a medical emergency certified by a physician duly licensed to practice medicine in state v because of which cannot execute the written request described in subsection b further direct that distributions in excess of the required minimum distributions be made from the ira upon the express written instruction of my attorney or other personal representative any distribution described in this subsection c shall be solely for purposes of meeting expenses directly related to the medical emergency notification to attorney or other personal representative further direct that in the event of any distribution other than the equal monthly installments of the required minimum distributions as described in sec_2 above you notify my attorney or other personal representative in writing or by email of such distribution no later than days before the day on which the distribution is made page of identification of attorney or other personal representative as of the date of these directions my attorney is taxpayer c her mail address and email address are set forth in the attachment to these instructions if at any time during my lifetime you are duly notified in writing that a successor attorney or other personal representative has been engaged such successor attorney or other personal representative shail be sent the notifications described in sec_3 above and section below directions apply to successor ira or successor custodian these directions shall apply to any successor individual_retirement_account or similar vehicle to which the assets of the ira might be transferred by rollover or otherwise at any time during my lifetime and to any successor custodian of the ira or similar vehicle change_of directions a change to be made in writing these directions may be changed at any time by me but only in a writing signed by me b effective date of change_of directions any change_of these directions including but not limited to a change_of the bank or investment account into which the distributions from the ira shall be deposited a change in the timing or amount of any distributions and or a change in the notification provisions of these directions shall take effect no sooner than days following your receipt of the writing making such change c notification of change in the event of any change_of these directions direct that you notify my attorney or other personal representative in writing or by email of such change and of the effective date of such change such notification shall be sent no later than days before the effective date of such change d directions not to apply after death these directions shall not apply after my death taxpayer a will issue the above directions to the custodian of the transferee ira to be set up and maintained in her name page of based on the above facts and representations you through your authorized representative request the following letter rulings with respect to the above directions to be placed on the custodian of taxpayer a's transferee ira requested letter rulings o w that the individual_retirement_account set up and maintained in the name of taxpayer a will be for her exclusive benefit that the above transaction will not be considered a prohibited_transaction within the meaning of sec_4975 of the code that the above transaction will not give rise to a distribution from taxpayer a's transferee ira under sec_408 of the code that the above transaction will not give rise to an assignment by taxpayer a of any or ail of her transferee ira described above and that the above transaction will not result in taxpayer a's transferee ira losing its exemption under sec_408 of the code law ' with respect to your ruling requests sec_408 of the code in pertinent part provides that the term individual_retirement_account means a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries but only if the written governing instrument creating the trust meets the requirements found in subsections through sec_408 of the code provides that the interest of an individual in his her account must be nonforfeitable sec_1_408-4 of the income_tax regulations regulations provides in relevant part that for purposes of this section an assignment of an individual's rights under an individual_retirement_account or an individual_retirement_annuity shall except as provided in sec_1_408-4 relating to transfer_incident_to_divorce be deemed a distribution to such individual from such account or annuity of the amount assigned sec_408 of the code provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides that the transfer of an individual's interest in an individual_retirement_account or an individual_retirement_annuity to his spouse or former spouse under a divorce or separation agreement described in page of subparagraph a of sec_71 shall not be considered a taxable transfer with respect to such individual and such interest at the time of transfer shall be treated as an ira of such spouse and not of such individual thereafter such account for purposes of this subtitle subtitle a is to be treated as maintained for the benefit of such spouse sec_71 of the code provides in general that a divorce_or_separation_instrument means a decree of divorce or separate_maintenance or a written instrument incident to such a decree sec_408 of the code provides in relevant part that an ira is exempt from tax under this subtitle subtitle a unless such account has ceased to be an individual_retirement_account by reason of paragraph or sec_408 of the code provides in summary that if during any taxable_year of an individual for whose benefit an ira is established that individual or his beneficiary engages in any transaction prohibited by code sec_4975 with respect to such ira then such ira will cease to be an ira as of the first day of such taxable_year sec_408 of the code provides in summary that in any case in which an ira ceases to be an ira pursuant to subparagraph a as of the first day of any taxable_year paragraph of subsection d applies as if there were a distribution on such first day in an amount equal to the fair_market_value on such first day of all assets in the account on such first day sec_4975 of the code lists transactions that constitute prohibited_transactions sec_4975 of the code provides that a prohibited_transaction includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a plan ira sec_4975 of the code provides that for purposes of sec_4975 the term plan includes an individual_retirement_account described in sec_408 sec_4975 of the code defines disqualified_person to include a_trust of which or more of the beneficial_interest is held or owned directly or indirectly by persons described in subparagraph a b c d or e of sec_4975 sec_4975 of the code provides that the prohibitions provided in subsection c shall not apply to receipt by a disqualified_person of any benefit to which he may be entitled as a participant or beneficiary in the plan so long as page of the benefit is computed and paid on a basis which is consistent with the terms of the plan as applied to all other participants and beneficiaries sec_401 of the code provides that a sec_401 trust must provide that an employee's plan interest may be distributed beginning not later than his required_beginning_date over the life of the employee or over the lives of the employee and a designated_beneficiary or over a period not extending beyond the life expectancy of the employee or the life expectancy of the employee and his designated_beneficiary sec_408 of the code provides that the rules of sec_401 of the code shall apply to individual_retirement_accounts analysis in this case the service notes that the essence of the transaction described above is that taxpayer a taxpayer b’s former spouse became entitled to receive one-half of taxpayer b’s ira x because of agreement a which became part of the date judgment of dissolution which terminated the marriage of taxpayers a and b taxpayer a now proposes to have her one-half of ira x transferred into an ira set up and maintained in her name with distributions from her transferee ira subject_to the directions to be placed on the custodian of her ira initially the service notes that taxpayer a is entitled to receive one-half of taxpayer b's ira x because of the two parties having entered into agreement a and that agreement a became part of the above-referenced date dissolution agreement thus taxpayer a’s right to transfer one-half of ira x stems from court t’s dissolving their marriage as a result it is the service’s view that the transfer falls within sec_408 of the code and taxpayer a’s accomplishing the proposed transfer will not give rise to a taxable_distribution to either taxpayer a or taxpayer b under sec_408 of the code since the proposed transfer falls within sec_408 of the code it necessarily follows that such transfer cannot result in a prohibited_transaction to conclude otherwise would result in there being no distribution within the meaning of sec_408 of the code because of the operation of sec_4 d but at the same time there being a distribution within the meaning of sec_408 pursuant to sec_408 and b of the code such result would negate sec_408 the service must also consider whether taxpayer a's directions to the custodian of her transferee ira give rise to adverse tax consequences for taxpayer a page of the service must also address the issue of whether taxpayer a's generally limiting her right to receive distributions though not permanently from her transferee ira through the above directions constitutes either an impermissible forfeiture or an impermissible assignment either of amounts that exceed yearly required distributions or of any potential remainder_interest in her transferee ira the service notes that pursuant to sec_408 of the code an ira is subject_to the minimum_required_distribution rules of sec_401 as long as taxpayer a as an ira holder withdraws amounts sufficient to satisfy said rules she incurs no tax penalty and her ira complies with the qualification requirements of sec_408 of the code even though there is a likelihood that there will be a remainder_interest in the ira payable to one or more beneficiaries at her death taxpayer a’s directions to the custodian of her transferee ira are intended to insure that required distributions are timely made to her in the manner she desires her distribution directions do not violate the requirements of sec_408 -of the code and the transaction outlined herein is indistinguishable from a transaction in which a taxpayer voluntarily chooses on a year by year basis to receive only the minimum_required_distribution such a transaction would not constitute either an impermissible forfeiture or an impermissible assignment of any potential remainder_interest in an ira similarly the transaction outlined herein also does not constitute either an impermissible forfeiture or an impermissible assignment of any potential remainder_interest in taxpayer a’s transferee ira conclusions thus with respect to the requested rulings the service concludes as follows that the transferee individual_retirement_account set up and maintained in the name of taxpayer a will be for her exclusive benefit that the above transaction will not be considered a prohibited_transaction within the meaning of sec_4975 of the code that the above transaction will not give rise to a distribution from taxpayer a's transferee ira under sec_408 of the code that the above transaction will not give rise to an assignment by taxpayer a of any or all of her transferee ira described above and that the above transaction will not result in taxpayer a’s transferee ira losing its exemption under sec_408 of the code page of this ruling letter is based on the assumption that ira x either has been is or will be qualified within the meaning of sec_408 of the code at all times relevant thereto it also assumes that the transferee ira to be set up and maintained in the name of taxpayer a will meet the requirements of code sec_408 at all times relevant thereto finally it assumes that the marriage of taxpayers a and b was terminated by the court t judgment of dissolution as asserted no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office you are receiving the original of this letter_ruling and your representative is receiving a copy of the letter_ruling if you wish to inquire about this ruling please contact sees rekkkkkrkkkkkkee kkkkkkkkkheek ren eek ekrk ld at p seen sincerely yours calder a watkins carlton a watkins manager employee_plans technical group
